Exhibit 99.1 For Immediate Release Investor Contact: Chris Meyers Media Contact: Meredith Gremel Executive Vice President& CFO Vice President Corporate Affairs and Communications (616) 878-8023 (616) 878-2830 SpartanNash Appoints Tammy Hurley Chief Accounting Officer GRAND RAPIDS, MICHIGAN – August 26, 2016 – SpartanNash (Nasdaq: SPTN) announced today that Tammy Hurley, SpartanNash Vice President, Finance has been named Chief Accounting Officer. The Board of Directors approved this appointment at its quarterly meeting.
